                            Case 2:20-cv-02432-TLN-AC Document 16 Filed 12/08/20 Page 1 of 3


                       1 KEVIN J. HEANEY, ESQ.
                         GEORGE D. OLIVER, ESQ.
                       2 24 Professional Center Parkway, S. 240

                       3 San Rafael, CA. 94903
                         Email: Kvnheaney@gmail.com
                       4
                         Telephone: (415) 492-2042
                       5 Facsimile: (415) 492-2045

                       6
                            Attorney for: RODOLFO LOPEZ
                       7

                       8
                                                         UNITED STATES DISTRICT COURT
                       9

                     10                              NORTHERN DISTRICT OF CALIFORNIA

                     11                                     SAN FRANCISCO DIVISION

                     12
                            RODOLFO LOPEZ,                                        )   No. 4:20-CV-05838-YGR
                     13
                                                                                  )
                     14                              Plaintiffs,                  )   STIPULATION TO TRANSFER
                                                                                  )   OF ACTION; [PROPOSED]
                     15            vs.                                            )   ORDER THEREON
                                                                                  )
                     16
                                                                                  )
                     17 CITY OF VALLEJO, CITY OF VALLEJO                          )
                        POLICE DEPARTMENT, DOES 1-99,                             )
                     18                                                           )
                                          Defendants.                             )
                     19                                                           )
                     20
                                   The parties having met and conferred regarding the status of the pleadings in this
                     21
                            matter, enter into this Stipulation to transfer the above-captioned matter from the United
                     22
                            States District Court for the Norther District of California, San Francisco Division, to the
                     23

                     24 United States District Court for the Eastern District of California, Sacramento Division, as

                     25 follows:

                     26                                              RECITALS:
                     27
                                   WHEREAS, the attorneys of RODOLFO LOPEZ (hereinafter, Plaintiff) filed in this
                     28
                            Case No. 4:20-cv-05838-YGR                                          Stipulation and [Proposed] Order
    KEVIN J. HEANEY
3030 BRIDGEWAY, SUITE 128
   SAUSALITO, CA 94965
       (415) 332-0408
                                                                         Page 1
                            Case 2:20-cv-02432-TLN-AC Document 16 Filed 12/08/20 Page 2 of 3


                       1 matter with the San Francisco Division of the United States District Court, Northern District

                       2 of California on August 18, 2020;

                       3
                                    WHEREAS, the parties agree that matter should have been filed in the United States
                       4
                            District Court, Eastern District of California, Sacramento Division;
                       5
                                    WHEREAS , the City Attorney of Vallejo was prepared to file a Motion to Dismiss
                       6

                       7 the matter under Federal Rules of Procedure, Rules 12(b)(1), (3), and (6) based on a

                       8 challenge of venue;

                       9            WHEREAS, the attorneys for the parties have met and conferred regarding the issue
                     10
                            raised and wish to resolve this without the need of a motion by stipulation and thereby avoid
                     11
                            further litigation on this subject; then,
                     12

                     13                                                 AGREEMENT

                     14             WHEREFORE, the attorneys for the parties do hereby agree and stipulate that the

                     15 matter be transferred from the United States District Court for the Northern District of

                     16
                            California, San Francisco Division, to the United States District Court for the Eastern District
                     17
                            of California, Sacramento Division.
                     18

                     19 Date: November 19, 2020                            /s/ Kevin J. Heaney
                     20                                                    George Oliver, Esq.
                                                                           Kevin J. Heaney, Esq.
                     21                                                    Attorneys for Plaintiff
                                                                           RODOLFO LOPEZ
                     22

                     23
                            Date: November 19, 2020                        /s/ Farrah Hussein
                     24                                                    Farrah Hussein, Esq.
                                                                           Attorney for Defendant
                     25                                                    CITY OF VALLEJO
                     26

                     27

                     28
                            Case No. 4:20-cv-05838-YGR                                          Stipulation and [Proposed] Order
    KEVIN J. HEANEY
3030 BRIDGEWAY, SUITE 128
   SAUSALITO, CA 94965
       (415) 332-0408
                                                                          Page 2
                            Case 2:20-cv-02432-TLN-AC Document 16 Filed 12/08/20 Page 3 of 3


                       1
                                                                      ORDER
                       2

                       3           The Court, having reviewed and considered the stipulated transfer of this matter,

                       4 does hereby ORDER that this matter is to be TRANSFERRED from the San Francisco

                       5 Division of the United States District Court, Norther Division of California, to the

                       6
                            Sacramento Division of the United States District Court, Eastern District of California.
                       7

                       8 IT IS SO ORDERED:

                       9
                               December 8, 2020
                     10 Dated:_____________                             _______________________________
                                                                         YVONNE GONZALEZ ROGERS
                     11                                                UNITED STATES DISTRICT JUDGE

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                            Case No. 4:20-cv-05838-YGR                                        Stipulation and [Proposed] Order
    KEVIN J. HEANEY
3030 BRIDGEWAY, SUITE 128
   SAUSALITO, CA 94965
       (415) 332-0408
                                                                        Page 3
